This is a civil action against a real estate broker and her employer brought under G. L. c. 93A in the Housing Court of the County of Hampden. Since the jurisdiction of that court does not extend to cases arising under that statute, Chakrabarti v. Marco S. Marinello Associates, 377 Mass. 419, 419, 423 (1979); Haas v. Breton, 377 Mass. 591, 593-594 *901(1979), the judgment must be vacated and the plaintiffs action dismissed.
The case was submitted on briefs.
Henry A. Moran, Jr., for the defendants.
Daniel M. Kelly for the plaintiff.
So ordered.